motion and appellate brief. The district court determined that Harris'
                    motion was precluded by laches because there was a 14-year delay in filing
                    his motion, Harris waited three years after he learned of the Finger
                    decision to file his motion, and there was credible testimony that
                    important witnesses and evidence are no longer available because of
                    Harris' delay. We give deference to these factual findings because they are
                    supported by substantial evidence and not clearly wrong.        See Lader v.
                    Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). We conclude that
                    the district court did not err by finding that laches precluded consideration
                    of Harris' motion. See Hart v. State, 116 Nev. 558, 564-65, 1 P.3d 969, 973
                    (2000). Therefore, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                     ,   J.
                                                        Hardesty



                                                        Parraguirre


                                                                                         J.



                    cc: Hon. Brent T. Adams, District Judge
                         Law Office of Thomas L. Qualls, Ltd.
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A     • ,